866 F.2d 1537
275 U.S.App.D.C. 419
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.R.L. SMITH & ASSOCIATES, INC. and Claire A. Singleton,Registered Principal, Petitioners,v.SECURITIES AND EXCHANGE COMMISSION.
No. 88-1302.
United States Court of Appeals, District of Columbia Circuit.
Jan. 31, 1989.

Before MIKVA and RUTH B. GINSBURG, Circuit Judges, and LOUIS F. OBERDORFER,* District Judge.
JUDGMENT
PER CURIAM.


1
This petition for review of a final order of the Securities and Exchange Commission was presented on the briefs and oral arguments of counsel.  The court has concluded that appropriate disposition of the case does not warrant a published opinion.  See D.C.Cir.R. 14(c).  We are satisfied, after full consideration of the record and the issues properly advanced before this court by petitioners, that the disciplinary action affirmed by the Commission in its March 3, 1988 order is neither without justification in fact nor unwarranted in law.  Substantially for the reasons indicated in the Commission's opinion, it is


2
ORDERED and ADJUDGED that the order of the Commission contested by petitioners be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 292(a)